Citation Nr: 0906991	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  07-07 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right 
knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1997 to April 2000.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a June 2006 
rating decision of the Philadelphia, Pennsylvania Department 
of Veterans Affairs (VA) Regional Office (RO) that continued 
a 10 percent rating for the Veteran's right knee disability.  
In January 2009, a Travel Board hearing was held before the 
undersigned; a transcript of the hearing is associated with 
the Veteran's claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.  


REMAND

At the January 2009 Travel Board hearing, the Veteran 
testified that he had both instability of the right knee and 
limited motion in the knee; in a statement submitted at the 
time he described functional limitations resulting from the 
right knee disability.  His right knee disability is 
currently rated 10 percent under Code 5257 (for slight 
recurrent subluxation/lateral instability).  The most recent 
formal VA examination for evaluation of the Veteran's right 
knee took place in March 2008, and there are subsequent 
treatment records (notably including a record dated in May 
2008) associated with the claims file.  Findings on these 
occasions leave some questions regarding the status of the 
Veteran's right knee/femur disability unanswered, and require 
further clarification.  On official March 2008 VA 
examination, active range of right knee motion was reported 
as from 0 to 118 degrees, and passive motion was from 0 to 
123 degrees (with pain beginning at 119 degrees).  
Significantly, normal knee motion is considered to be from 0 
to 140 degrees.  Under 38 C.F.R. § 4.71a, Code 5003, 
arthritis with less than compensable limitation of motion 
warrants a 10 percent rating which may be combined with a 
rating under Code 5257.  On May 2008 MRI and X-rays there 
were "appearance of a possible misshapenness of the lateral 
femoral condyle" and "flattening of the weightbearing 
surface"; there was question whether the findings were 
traumatic, or a normal variant.  At any rate, it remains 
unclear whether the Veteran has arthritis of the right knee.  
Furthermore, the March 2008 VA examiner appears to have found 
that the Veteran had hyperextension of the right knee (as 
extension was described as +1 active/+5 passive).  The 
significance of such findings was not explained (i.e., 
whether they reflect that there may be instability or 
subluxation in the knee).  Notably, McMurray's test was 
positive on March 2008 VA examination.  

In addition, the Veteran reports he receives VA treatment, 
and updated records are likely to contain pertinent 
information.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for association 
with the claims file updated (to the 
present) copies of the complete clinical 
records of all VA treatment and 
evaluations the veteran has received for 
his right knee.  

2.  The RO should then arrange for the 
Veteran to be examined by an orthopedist 
to determine the current severity of his 
service-connected right knee disability.  
The Veteran's claims file must be reviewed 
by the examiner in conjunction with the 
examination, and any indicated tests or 
studies should be completed.  The tests 
and studies should specifically included 
active and passive ranges of motion of the 
right knee, and the examiner should note 
whether there are additional restrictions 
due to pain, or on use.  The examiner 
should note whether there is 
hyperextension of the knee, and if so 
comment on whether such reflects 
underlying pathology and/or represents 
additional disability (the examiner should 
comment on the March 2008 examiner's 
notations of +1 active and +5 passive 
extension).  The examiner should 
specifically indicate whether there is any 
arthritis in the knee.  The examiner 
should also specifically note whether 
there is instability or subluxation, and 
the degree of any such found.  

3.  The RO should then readjudicate the 
Veteran's claim for increase.  If it 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

